Citation Nr: 1723135	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma, for substitution purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  He died in August 2014.  The appellant has been substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant asserts that the Veteran developed Hodgkin's lymphoma as a result of asbestos exposure during his military service.  To this end, service personnel records confirm that the Veteran served aboard the U.S.S. CHARLES S. SPERRY with a military occupational specialty (MOS) of marine mechanic.  The Board notes that this ship was of the World War II-era, and VA has recognized that such vessels contained asbestos.  Moreover, the Veteran's MOS is suggestive of asbestos exposure.  See VA's Adjudication Procedure Manual (M21-1), part IV, Subpart ii, Chapter 2, Section C, 2(d).

The Board notes that the appellant has also asserted that the Veteran's complaints of recurrent sore throats and body aches during his military service were early symptoms of Hodgkin's lymphoma.  See, e.g., the statements of the Veteran dated November 2011.

The Veteran was afforded a VA examination in January 2012 at which time the examiner determined that the diagnosed Hodgkin's lymphoma "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In lieu of providing detailed rationale, the examiner simply cited to four medical treatises/internet resources without explanation.  This limited rationale is inadequate as the examiner failed to provide an explanation for the conclusion rendered.  Moreover, the Board is unclear as to whether the examiner even realized that the Veteran was presumed to have been exposed to asbestos during his military service.

As such, the January 2012 VA examiner's opinion is inadequate as the conclusion rendered was not supported by sufficient rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board therefore finds that this matter must be remanded in order to obtain with a new VA opinion to address the etiology of the Veteran's Hodgkin's lymphoma.

Accordingly, the case is REMANDED for the following action:

1. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed Hodgkin's lymphoma.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The examiner should then provide an opinion as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed Hodgkin's lymphoma had its onset during his military service or was causally related to such service, to include the presumed asbestos exposure, as noted above.  

In answering these questions, the examiner should comment on the pertinent evidence of record, including the Veteran's assertions that his complaints of recurrent sore throats and body aches during his military service were early symptoms of Hodgkin's lymphoma.  See, e.g., the statements of the Veteran dated November 2011.  The examiner should also address the Veteran's assertions of continuity of symptomatology dating from his military service, as documented in the record.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

